      Case 9:18-cv-00805-CFH Document 160 Filed 10/30/20 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

DAMIAN R. TRAPANI,
                                              9:18-CV-805
                          Plaintiff,          (CFH)

                v.


DOMINIC A. DAGOSTINO, et al.,

                      Defendants.
________________________________

APPEARANCES:                                  OF COUNSEL:

Damian R. Trapani
121 Green Street
Syracuse, New York 13203
Plaintiff pro se

Goldberg Segalla, LLP - Albany Office         JONATHAN M. BERNSTEIN, ESQ.
8 Southwoods Boulevard, Suite 300
Albany, New York 12211-2526
Attorneys for defendants

CHRISTIAN F. HUMMEL
U.S. MAGISTRATE JUDGE

                                        ORDER

      On September 8, 2020, plaintiff filed a Motion to Compel. Dkt. No. 135. On

September 21, 2020, defendants Dagostino, Adair, Bruce, Catalano, Chairello, Cook,

Cufari, Derochie, Echevcurria, Gangaram, Gatta, Glasser, Guerin, Guildo, Harper, Howe,

Jones, LaBrake, Lachanski, Loustrup, Nealson, Pelletier, Pollard, Purdy , Redmond,

Reyell, Sherman, Smith, and Varrone (hereinafter defendant Dagostino) filed a response.

Dkt. No. 140.

      On September 18, 2020, defendant Wood filed a Motion to Compel. Dkt. No. 139.
      Case 9:18-cv-00805-CFH Document 160 Filed 10/30/20 Page 2 of 3




Plaintiff filed a response. Dkt. No. 152. On October 16, 2020, def endant Wood filed a

reply. Dkt. No. 153.

      On September 30, 2020, plaintiff filed a Motion to Compel directed to defendant

Wood. Dkt. No. 142. On September 30, 2020, defendant Wood filed a response. Dkt.

No. 143. On October 13, 2020, plaintiff filed a Motion to Compel. Dkt. No. 145. On

October 28, 2020, defendant Dagostino filed a response. Dkt. No. 158.

      On October 13, 2020, plaintiff filed a Motion to Compel. Dkt. No. 145. On October

28, 2020, defendant Dagostino filed a response. Dkt. No. 158.

      The Court conducted an on-the-record conference with plaintiff pro se and counsel

for defendants on October 29, 2020. The transcript of that proceeding is annexed to this

Order. As directed during that conference and for the reasons stated at that time, which

are incorporated herein by reference, it is hereby ORDERED, that

      (1) Plaintiff’s Motion to Compel, dkt. no. 135, is GRANTED to the extent that on or

before November 15, 2020, defendant Dagostino shall serve supplemental responses as

directed by the Court during the October 29, 2020, conference; and

      (2) Plaintiff’s Motion to Compel directed toward defendant Wood, dkt. no. 142, is

WITHDRAWN at plaintiff’s request; and

      (3) Defendant Wood’s Motion to Compel, dkt. no. 139, is GRANTED. Plaintiff shall,

on or before November 15, 2020, file supplemental interrogatory responses as directed by

the Court during the October 29, 2020, conference; and

      (4) Plaintiff’s Motion to Compel directed toward defendant Dagostino, dkt. no. 145,

is DENIED. Plaintiff may renew that motion immediately prior to any trial in this matter.


                                             2
Case 9:18-cv-00805-CFH Document 160 Filed 10/30/20 Page 3 of 3




IT IS SO ORDERED.

Dated: October 30, 2020
      Albany, New York




                                3
